12-3293
    You v. Lynch
                                                                                  BIA
                                                                          A077 281 399
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 31st day of March, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    LI GHUANG YOU, AKA LI GUANG YOU,
             Petitioner,

                   v.                                      12-3293
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Fuhao Yang, Law Offices of Fuhao
                                  Yang, PLLC, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Leslie McKay,
                                  Assistant Director, Kristofer R.
                                  McDonald, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Li Ghuang You, a native and citizen of

China, seeks review of a July 26, 2012, decision of the BIA

denying his motion to reopen his removal proceedings.     In re

Li Ghuang You, No. A077 281 399 (B.I.A. July 26, 2012).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006) (per curiam).   An alien seeking to reopen

proceedings is required to file a motion to reopen no later

than 90 days after the date on which the final

administrative decision.   See 8 U.S.C. § 1229a(c)(7)(C);

8 C.F.R. § 1003.2(c)(2).   There is no dispute that You’s

motion to reopen, filed in 2011, was untimely because the

BIA issued a final order of removal in 2002.

    You contends, however, that his recent membership in

the China Democracy Party (“CDP”) constitutes materially

changed conditions excusing his untimely motion.   See

8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3).     As

                               2
the BIA properly determined, You’s political activities

constituted changed personal circumstances, which are

insufficient to excuse the untimely filing of his motion to

reopen.   See Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d

Cir. 2006) (making clear that the limitations on motions to

reopen may not be suspended because of a “self-induced

change in personal circumstances” that is “entirely of [the

applicant’s] own making after being ordered to leave the

United States”); see also Yuen Jin v. Mukasey, 538 F.3d 143,

155 (2d Cir. 2008) (concluding that the system does not

permit aliens who have been ordered removed “to disregard

[those] orders and remain in the United States long enough

to change their personal circumstances (e.g., by having

children or practicing a persecuted religion) and initiate

new proceedings via a new asylum application”).

    Moreover, You’s evidence does not compel the conclusion

that the treatment of political dissidents in China has

worsened since 2000.   See 8 U.S.C. § 1252(b)(4)(B) (the

BIA’s factual findings are “conclusive unless any reasonable

adjudicator would be compelled to conclude to the

contrary”); Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

Cir. 2008) (reviewing BIA’s factual findings regarding


                              3
changed country conditions under substantial evidence

standard).   Notably, none of You’s evidence related to

individuals, like himself, who joined the CDP in the United

States, or showed that conditions for political dissidents

in China had changed since his merits hearing.    See In re

S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In

determining whether evidence accompanying a motion to reopen

demonstrates a material change in country conditions that

would justify reopening, [the BIA] compares the evidence of

country conditions submitted with the motion to those that

existed at the time of the merits hearing below.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4